UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

a

JEFFREY TURNER,

Plaintiff,
Vv. Case No. 18-11982
JOD! DEANGELO, MELISSA GODFREY, HON. AVERN COHN

UNIDENTIFIED OFFICER DEFENDANTS,
and UNIDENTIFIED NURSE

 

 

 

DEFENDANT,
Defendants.
/
MEMORANDUM AND ORDER
ADOPTING REPORT AND RECOMMENDATION (ECF No. 28)
AND
DISMISSING ALL UNIDENTIFIED DEFENDANTS
AND

CLOSING THE CASE
I.

This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Jeffrey
Turner, proceeding pro se and in forma pauperis, filed a complaint naming Jodi
DeAngelo, Melissa Godfrey, “Unidentified Officer Defendants 1-4,” and “Unidentified
Nurse Defendant” as defendants. Plaintiff alleges he was sexually assaulted by other
inmates while incarcerated at the Woodland Correctional Facility between April 15,
2017 and January 9, 2018. The matter has been referred to a magistrate judge for

pretrial proceedings. (ECF No. 16).
Jodi DeAngelo and Melissa Godfrey filed motions for summary judgment on the
grounds that plaintiff failed to exhaust his administrative remedies against them. See
ECF Nos. 11, 15. The magistrate judge issued a report and recommendation (MJRR),
recommending that the motions be granted for failure to exhaust and plaintiff's claims
against them be dismissed without prejudice. Neither party objected. The Court
adopted the MJRR and dismissed DeAngelo and Godfrey. (ECF No. 27).

As to the unidentified defendants, the magistrate judge issue an order requiring
plaintiff to provide the names of the unidentified defendants within 45 days. The order
also said that a failure to properly identify a defendant may result in the dismissal of his
claims against them. See ECF No. 26. Plaintiff failed to provide the names of the
unidentified defendants. Accordingly, the magistrate judge issued a MJRR,
recommending that plaintiffs claims against the remaining unidentified defendants be
dismissed. (ECF No. 28). Plaintiff has not objected and the time for filing objections
has passed.

ll.

The failure to file objections to the MJRR waives any further right to appeal.
Smith v. Detroit Federation of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).
Likewise, the failure to object to the MJRR releases the Court from its duty to
independently review the motions. Thomas v. Arn, 474 U.S. 140, 149 (1985).
However, the Court has reviewed the MJRR and agrees with the magistrate judge.

ll.

The findings and conclusions of the magistrate judge are adopted as the findings

and conclusions of the Court. Plaintiffs claims against the remaining unidentified

2
defendants are DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 4(m) and
E.D. Mich. LR 41.2. This case is CLOSED.

SO ORDERED.

f Carr f =

 

AVERN COHN
UNITED STATES DISTRICT JUDGE

Dated:
Detroit, Michigan
